Citation Nr: 0528110	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-03 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of receipt of Department 
of Veterans Affairs improved death pension benefits.
 

ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from October 1953 to October 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which determined that 
continuous cohabitation could not be found between the 
appellant and the veteran.

In July 2004, the appellant requested a videoconference 
hearing, but withdrew her request in August 2005.  She has 
not requested a rescheduling of the hearing. 


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant and the veteran were married in June 1985. 

3.  The weight of the evidence shows that the appellant and 
the veteran were separated in December 1989, and remained 
separated until the veteran's death in November 2002.

4.  The weight of the evidence shows that the separation 
between the appellant and the veteran was not temporary and 
was not due to the misconduct of, or procured by, the veteran 
without the fault of the appellant.  



CONCLUSION OF LAW

The criteria for entitlement to recognition of the appellant 
as the surviving spouse of the veteran for purposes of 
receipt of VA improved death pension benefits have not been 
met.  38 U.S.C.A. §§ 101(3), 1541, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.50, 3.53, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in May 2003, the RO advised the appellant of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the appellant in procuring the evidence relevant to 
the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the appellant and which portion VA would attempt 
to obtain on behalf of the appellant.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the appellant of what the 
evidence must show to establish entitlement to death pension 
benefits.  

In addition, the RO advised the veteran that in order for her 
to qualify as the "surviving spouse" of the veteran for VA 
purposes, she must meet the continuous cohabitation 
requirement showing that she lived continuously with the 
veteran from the date of marriage to the date of the 
veteran's death.  The RO noted that the evidence showed that 
the appellant and the veteran did not live together 
continuously from the date of their marriage until the date 
of the veteran's death, and therefore, the RO needed the 
following information/evidence from the appellant and two 
other persons who knew her and the veteran's relationship:  
(1) a full explanation of why the appellant and the veteran 
separated; (2) what attempts the appellant or the veteran 
made to resolve or settle their problems; (3) whether the 
appellant and the veteran intended to live together again; 
(4) whether there was a written agreement or court order of 
separation between the appellant and the veteran; and (5) 
whether either the appellant or the veteran ever applied for 
a divorce or annulment.  The RO also asked the appellant to 
submit a copy of the veteran's death certificate and to 
complete items missing from VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child), which was 
previously submitted by the appellant.  

A follow-up VCAA notice was mailed to the appellant in August 
2004.  Based on information previously provided by the 
appellant, the RO asked the appellant to report on the amount 
of income she and her family received or expected to receive 
from all sources for the period of January 6, 2003 to 
December 31, 2004.  Therein, the RO also specifically 
requested that the appellant provide any evidence in her 
possession that pertained to the claim.  Thus, the content of 
the VCAA notices fully comply with the requirements of 
38 U.S.C.A § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the RO did not 
request that the appellant provide any evidence in her 
possession that pertained to the claim in accordance with 
38 C.F.R. § 3.159(b) prior to the first RO adjudication of 
the claim, the case was reconsidered again in February 2005 
and May 2005, and the SSOCs were provided to the veteran.  
The RO has asked the appellant for all the information and 
evidence necessary to substantiate her claim and has 
considered all information and evidence the appellant has 
made available for consideration.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the appellant.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with a copy of the 
September 2003 administrative decision, January 2004 
Statement of the Case (SOC), February 2005 Supplemental 
Statement of the Case (SSOC), and May 2005 SSOC, which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The January 2004 SOC provided 
the appellant with notice of all the laws and regulations 
pertinent to her claim, including the law and implementing 
regulations of the VCAA.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained a VA Means Test Report on the veteran.  The RO 
obtained private treatment records identified by the 
appellant from Grant Medical Center.  The RO requested 
information from J. Martin Smith Mortuary in correspondence 
dated in July 2004, but this facility provided no response.  
The RO requested information from J.B. in correspondence 
dated in July 2004, but J.B. provided no response.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to her appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim, the Board will proceed with appellate 
review.         


Evidence 

The appellant originally filed VA Form 21-534 in January 
2003.  At that time, the appellant reported that she was the 
veteran's surviving spouse, that the appellant was previously 
married to M.B., which terminated on July [redacted], 1984 on account 
of his death, that the appellant and the veteran were married 
on June [redacted], 1985, that the marriage between the appellant and 
the veteran terminated on November [redacted], 2002 on account of the 
veteran's death, that the appellant had not remarried since 
the veteran's death, that the appellant did not continuously 
live with the veteran from the date of marriage to the date 
of his death, and that the appellant and the veteran 
separated on December [redacted], 1989 and remained separated up until 
his death.  The appellant explained that she and the veteran 
"had differences of opinions, and [they] couldn't come to a 
mutual understanding.  [They] separated on good terms."

A marriage certificate noted that the appellant and the 
veteran were married on June [redacted], 1985.

A Report of Contact in May 2003 noted that the appellant 
reported that her separation from the veteran was due to 
differences of opinion, it was mutual, they remained good 
friends, and there was no abuse or other mitigating 
circumstances beyond her control.  

In a May 2003 statement, the appellant maintained that she 
and the veteran separated in 1987 because she got tired of 
him spending more time with his friends than at home.  She 
indicated that at that time they only separated for three 
months; she moved in with her mother until she passed away.  
Thereafter, she and the veteran worked out their problems and 
she moved back home with him until he began drinking and 
staying out all night, which occurred in 1990.  She added 
that "that only lasted a month so [she] didn't really move 
out again."  She indicated that in April 1990, she lived 
between her house and her sister's home because her sister 
died and she had guardianship of her three children; she was 
at home during the day and she was with the children at 
night.  This arrangement occurred for four years until she 
lost guardianship of the children.  She then contended that 
she and the veteran lived together until she felt like 
something was missing in their marriage, so the veteran moved 
out, but they stayed on "very good terms."  She maintained 
that they intended to live together again, but it was the 
veteran's decision for her not to come back at that time 
because he had "found someone else," which she noted 
occurred in 1996.  She indicated that she and the veteran 
eventually got back together in 1999.  She reported that 
there was no written agreement or court order for a 
separation, divorce, or annulment.  She concluded by 
emphasizing that before she and the veteran separated they 
were on very good terms, but they never really separated in 
the "true and moral sense of the word."  She noted that 
they had their problems, disagreements, and discretions, but 
they were also very much in love.  

The Certificate of Death indicates that the veteran died on 
November [redacted], 2002 and that he was married to the appellant at 
that time.  The informant for the information shown on the 
death certificate was noted as J.B.  

In appellant's September 2003 Notice of Disagreement, she 
explained the circumstances of the separation between herself 
and the veteran.  She maintained that their marriage was a 
"marriage in every way that it was meant to be." 

In an October 2003 statement, the appellant reported on her 
research on the legal definition of 'separation.'   

In a statement dated in May 2004, the appellant continued to 
stress that she and the veteran never separated during their 
marriage.  The appellant maintained that during the 17-year 
marriage, she and the veteran were only apart for one month.  
She further maintained that the veteran was her only means of 
financial support. 

A June 2002 VA Means Test Report lists J.B. as the veteran's 
next of kin.

In a June 2004 statement, the appellant maintained that she 
went to the courthouse and confirmed that no document of 
separation on her marriage with the veteran was on file.

In a July 2004 statement, the appellant maintained that she 
and the veteran were cohabiting at the time of his death. 

In August 2004, for purposes of determining what income was 
derived by reason of the appellant being recognized as a 
widow or other beneficiary of the veteran, the RO asked the 
appellant to report on the amount of income she and her 
family received or expected to receive from all sources for 
the period of January 6, 2003 to December 31, 2004.  In VA 
Form 21-0518-1 (Improved Pension Eligibility Verification 
Report for a surviving spouse with no children) dated in 
September 2004, the appellant reported that she received a 
monthly income of retirement benefits.  She indicated that 
her income had not changed within the past 12 months.  She 
reported that she received no income in 2003 from any source 
and that she began to receive her retirement benefits in 
2004.  

Records from Grant Medical Center dated from February 2002 to 
January 2003 note that the veteran was separated and that his 
next of kin was his son, J.B.  J.B. appears on all of the 
veteran's Registration Information Forms.   


Legal Criteria

The law provides that death benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
satisfied.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002 
& Supp. 2005).

In order to be entitled to death pension benefits as a 
"surviving spouse" of a veteran, the claimant must be a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j), who was the 
spouse of the veteran at the time of the veteran's death, and 
who (1) lived with the veteran continuously from the date of 
marriage to the date of the veteran's death, except where 
there was a separation that was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse, and 
(2) except as provided in 38 C.F.R. § 3.55 (2005), has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 
1541 (West 2002); 38 C.F.R. § 3.50 (2005).

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  38 
C.F.R. § 3.53(a) (2005).  Temporary separations, which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.  Id.  In determining whether there was 
continuous cohabitation, the statements of the surviving 
spouse as to the reason for the separation will be accepted 
in the absence of contradictory information.  38 C.F.R. § 
3.53(b) (2005).  If the evidence establishes that the 
separation was by mutual consent and that the parties lived 
apart for purposes of convenience, health, business, or any 
other reason that did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
Id.  State laws will not control in determining questions of 
desertion; however, due weight will be given to findings of 
fact in court decisions made during the life of the veteran 
on issues subsequently involved in the application of this 
section.  Id. 

In Gregory v. Brown, 5 Vet. App. 108, 112 (1993), the United 
States Court of Appeals for Veterans Claims (Court) found 
that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) 
establish a two-part test to determine whether a spouse will 
be deemed to have continuously cohabited with the veteran 
when there has been a separation.  First, the spouse must 
have been free of fault at the time of the separation, and 
second, the separation must have specifically been due to the 
misconduct of, or procured by, the veteran.  The Court noted 
that the spouse's fault or absence of fault for separation is 
to be determined based on an analysis of the conduct only at 
the actual time of separation.  The Court maintained that 
certain conduct subsequent to the time of separation may be 
relevant in an appropriate case with respect to the question 
of fault at the time of separation, but the mere acts of 
seeking divorce and failing to reconcile are not in and of 
themselves relevant to such question, and, standing alone, do 
not constitute evidence of fault at the time of separation.  


Analysis

The Board finds that the preponderance of the evidence is 
against finding that the appellant lived with the veteran 
continuously from the date of their marriage to the date of 
the veteran's death.  The requirement of continuous 
cohabitation from the date of appellant's marriage to the 
veteran to the date of his death has not been met as the 
evidence does not show that any separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of appellant.  Notwithstanding appellant's current 
contentions that she and the veteran temporarily separated in 
1987 due to his neglect, that they temporarily separated in 
1990 due to the veteran's alcohol abuse and neglect, that 
they temporarily separated in 1996 because the veteran found 
a new partner, etc., she initially indicated on her January 
2003 application and in a follow-up May 2003 phone contact 
that she and the veteran mutually decided to separate in 
December 1989.  She initially denied that any abuse or other 
mitigating circumstances beyond her control were involved.  
Thus, based on appellant's initial statements, she was not 
free of fault at the time of the December 1989 separation.  

Moreover, despite appellant's current characterization of her 
separations from the veteran as temporary, on the appellant's 
January 2003 application, she initially indicated that she 
separated from the veteran in October 1989 and remained 
separated from the veteran until his death.  The evidence 
simply does not support appellant's assertion in the June 
2004 statement that she and the veteran were cohabiting at 
the time of his death.  It is significant that the veteran's 
death certificate lists his son as the informant for the 
information shown on the death certificate.  The records from 
Grant Medical Center note that the veteran was separated and 
that his next of kin was his son.  There is no mention of the 
appellant in any of the treatment reports.  The VA Means Test 
Report similarly lists the veteran's son as his next of kin.  
All these indicators tend to show that the appellant and the 
veteran were not cohabiting at the time of his death.  The 
appellant has not submitted any official or financial 
documents that show that she and the veteran lived together 
prior to and at the time of his death, as the RO invited her 
to do in the February 2005 SSOC.  

For these reasons, the Board finds that a preponderance of 
the evidence is against a finding that there was continuous 
cohabitation between the appellant and the veteran from the 
date of their marriage to the date of the veteran's death. 
Consequently, the appellant may not be recognized as a 
"surviving spouse" of the veteran for purposes of receiving 
VA improved death pension benefits.  






ORDER

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of receipt of VA improved 
death pension benefits is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


